DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 10, 14, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figge (US 4,348,442.
Re claim 1, Figge discloses an apparatus for distributing an impact force, the apparatus comprising: a first structural component (14, 16) that defines an internal volume; a second structural component (42, 44) positioned in the internal volume, the second structural component comprising a first edge and a second edge, and a region 

Re claim 2, Figge discloses wherein the first structural component comprises a first tetrahedron, and wherein the second structural component comprises a second tetrahedron. (Fig. 1, 2, 4, 5) 

Re claim 3, Figge discloses wherein: the first tetrahedron (14, 16) comprises a first tip; and the second tetrahedron (42, 44) comprises a second tip that is aligned with the first such that a longitudinal axis passes through i) the first tetrahedron at the first tip and ii) the second tetrahedron at the second tip. (Fig. 8)

Re claim 5, Figge discloses the first tetrahedron (14, 16) comprises a first edge; and the second tetrahedron (42, 44) comprises a second edge connected to the first edge.  See Fig. 8 where the bottom edges of elements 14 and 16 are connected with bottom edges of elements 42 and 44 respectively.

Re claim 6, Figge discloses a base layer (12) connected to the first tetrahedron (14, 16) and the second tetrahedron (42, 44).

Re claim 7, Figge discloses wherein prior to the impact force, the first structural component (14, 16) is not in contact with the second structural component (42, 44). (Fig. 8)

Re claim 9, Figge discloses a structural assembly, comprising: a first tetrahedron component (14, 16); a second tetrahedron component (42, 44) located within the first tetrahedron component, the second tetrahedron component defining an opening; and a base layer (12) that separates that connects the first tetrahedron component from the second tetrahedron component, wherein an impact force received by the first tetrahedron component and the second tetrahedron component is directed, by the first tetrahedron component and the second tetrahedron component, away from the opening.(Fig. 8)

Re claim 10, Figge discloses wherein the opening comprises a triangular opening. (Fig. 1, 2, 4, 5, 8)

Re claim 14, Figge discloses wherein the second tetrahedron (42, 44) component directs the impact force through the base layer (12).

Re claim 21, Figge discloses a base component, wherein the base layer (12) is seated on the base component.  See Col. 5, lines 27-28 which describe elements 46 

Re claim 23, Figge discloses wherein: the first tetrahedron component (14, 16) defines a first edge, the second tetrahedron component (42, 44) defines a second edge, and the base layer (12) is connected to the first edge and the second edge to form a single unit with the first tetrahedron component and the second tetrahedron component. See Fig. 8 where the bottom edges of elements 14 and 16 are connected with bottom edges of elements 42 and 44 respectively.

Allowable Subject Matter
Claims 4, 8, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJanuary 11, 2022